Citation Nr: 1011515	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, served on active duty from October 1958 to 
August 1961.  He died in August 1995.  The Appellant, who is 
the Veteran's son, claims to be the Veteran's helpless child 
for the purpose of VA benefits.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of a 
Department of Veterans Affairs (VA) Regional Offices (RO).  
In December 2006, the Appellant withdrew his request for a 
hearing before the Board.  In September 2008 and October 
2009, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The threshold question that must be addressed in any claim 
for VA benefits is whether the appellant is a proper claimant 
for the benefit sought.  If he or she is not established as a 
proper claimant, the claim can proceed no further.  The 
appellant has the burden to establish his status as claimant.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

Dependency and Indemnity Compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The term "child" for 
purposes of Title 38 of the United States Code is 
specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In June 2009, the RO issued a rating decision which 
determined that the Appellant was not permanently incapable 
of self-support by reason of mental or physical defect prior 
to the age of eighteen.  The appellant is otherwise not shown 
by the evidence of record to be entitled to DIC benefits as a 
child as defined in 38 C.F.R. § 3.57.

In January 2010, the appellant's mother submitted a statement 
to the RO indicating that the appellant was submitting "an 
appeal" with respect to the denial of recognizing him as a 
helpless child of the Veteran.  However, the appellant's 
mother has not been designated as the appellant's 
representative in this case.  See 38 C.F.R. § 20.605.  As 
such, the Board cannot accept this filing as a notice of 
disagreement at this time.  See 38 C.F.R. § 20.301.

As the appeal period on the issue of whether the appellant 
may be recognized as a helpless child of the Veteran has not 
expired, the Board finds that fundamental fairness dictates 
that the appellant be advised that his mother is not 
currently recognized as having authority to submit a notice 
of disagreement on his behalf, and of the requirements to 
establish a one-time representative appointment under 
38 C.F.R. § 20.605.

For the reasons expressed above, the Board must defer 
adjudication of the cause of death claim pending resolution 
of the standing issue.

Accordingly, the case is REMANDED for the following action:

1.  The appellant be advised that his 
mother is not currently recognized as 
having authority to submit a notice of 
disagreement on his behalf regarding the 
issue of whether he may be recognized as a 
helpless child of the Veteran, and of the 
requirements to establish a one-time 
representative appointment under 38 C.F.R. 
§ 20.605.

2.  The RO must hold in abeyance the claim 
of service connection for the cause of the 
Veteran's death until such time that the 
appellant perfects an appeal on the issue 
of whether he is a proper claimant under 
38 U.S.C.A. § 1310 and 38 C.F.R. § 3.57 or 
until such time that the appeal period 
from the June 2009 RO determination on 
this issue expires.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

